UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7426


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KUNTA KENTA REDD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:08-cr-00043-D-1)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se. Michael Gordon James, Scott Andrew Lemmon,
Timothy Severo, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kunta Kenta Redd appeals from the district court’s order denying his motions to

reduce his sentence and transfer his case. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Redd’s informal brief

does not challenge the district court’s disposition, Redd has forfeited appellate review of

the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the district court’s judgment. We deny Redd’s motion to appoint

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2